United States Court of Appeals
                         For the First Circuit



No. 15-1814

                            DENNIS OLISKY,

                         Plaintiff, Appellant,

                                      v.

 TOWN OF EAST LONGMEADOW; TOWN OF EAST LONGMEADOW DEPARTMENT OF
 PUBLIC WORKS; DOUGLAS MELLIS; TOWN OF EAST LONGMEADOW BOARD OF
SELECTMEN; NICHOLAS BREAULT; DAVID GROMASKI; JOHN COLLINS; JAMES
    DRISCOLL; TOWN OF EAST LONGMEADOW BOARD OF PUBLIC WORKS,

                      Defendants, Appellees.



                             ERRRATA SHEET

          The opinion for this Court issued May 12, 2016 is amended
as follows:

          On page   6,    line   7:        change   "quotations   marks"   to
"quotation marks"




                                      1